Citation Nr: 0534391	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

Concerning the claim for a higher rating for tinnitus, 
presently evaluated as 10 percent disabling, the United 
States Court of Appeals for Veterans Claims (Court) rather 
recently issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), reversing a decision of the 
Board that had concluded that no more than a single 10-
percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court).

In the meantime, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, the Secretary of VA has imposed a 
temporary stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus prior to June 10, 1999, was 
denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.



And as for the claim for a higher rating for PTSD, this claim 
must be further developed before being decided.  So the Board 
is remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Other matters

The Board also sees that, in his substantive appeal (VA Form 
9), received in August 2003, the veteran withdrew his claim 
of entitlement to service connection for a skin condition.  
He said that he was attempting to obtain records to support a 
reconsideration of this issue.  Subsequently, in June 2004, 
his representative submitted records concerning this skin 
condition.  So this additional claim is referred to the RO 
for appropriate development and consideration.  The Board 
does not currently have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2005).

In an October 2005 Appellant's Brief, the veteran's 
representative also raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  This claim also 
is referred to the RO for appropriate development and 
consideration, as the Board does not currently have 
jurisdiction to consider it either.  Id.


FINDINGS OF FACT

1.  An unappealed rating decision in February 1972 denied the 
veteran's claim of entitlement to service connection for 
bilateral deafness (hearing loss).

2.  Evidence submitted since that February 1972 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.  




CONCLUSION OF LAW

The February 1972 rating decision is final.  The additional 
evidence received since that decision is not new and material 
and the veteran's claim of entitlement to service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior 
to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Considering the VCAA and implementing regulations in light of 
the record on appeal, and for reasons expressed immediately 
below, the Board finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the July 2003 Statement of the Case of the 
pertinent laws and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
September 2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The September 2001 letter enumerated that new and 
material evidence was required to reopen the claim for 
bilateral hearing loss.  The letter stated that "To qualify 
as "new evidence," it must be submitted to VA for the first 
time. [   ] Evidence that is cumulative and tends to 
reinforce a previously established point is NOT considered 
new.  To qualify as "material evidence," the additional 
information must bear directly and substantially upon the 
issue for consideration.  The evidence must meet both of 
these requirements."  See the September 18, 2002 letter, 
page 2 (emphasis as in original). 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
September 2001 VCAA letter, the RO notified the veteran: "We 
will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies. [   ] We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  See the September 18, 2001 letter, 
page 5.  



Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the September 2001 letter advised the veteran to 
give the RO enough information about relevant records so the 
RO could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2001 letter 
informed the veteran:  "It's still your responsibility to 
support your claim with appropriate evidence."  See the 
September 18, 2001 letter, page 5.  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO."  

The Board therefore finds that the September 2001 letter and 
the July 2003 SOC properly notified the veteran and his 
representative of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
rating decision in May 2002.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The Board notes that the veteran 
specifically declined a personal hearing in this matter.  See 
VA Form 9, dated August 12, 2003. 

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase 
in the underlying severity, does not constitute aggravation 
of the disability.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran's claim to reopen 
was received in June 2001, his claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001), which will be set forth in the paragraph immediately 
following.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

At the time of the February 1972 rating decision in question, 
the evidence of record consisted of the veteran's service 
medical records, as well as pre- and post-service private 
audiograms.  The RO denied the claim for service connection 
for bilateral deafness because the evidence showed the 
veteran's hearing loss pre-existed service and was not 
aggravated therein beyond its natural progression.  He did 
not appeal that decision, so it is final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In June 2001, the veteran sought to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  

Analysis

As explained above, the present inquiry is whether any of the 
additionally received evidence bears directly and 
substantially upon the specific matter under consideration - 
namely, whether it suggests the veteran's preexisting 
bilateral hearing loss was aggravated during his military 
service.

The evidence received since the February 1972 rating decision 
in question consists of service personnel records, a PTSD 
questionnaire, a January 2002 evaluation from the Vet Center 
(Veteran's Readjustment Counseling), lay statements, a June 
2003 response from the Center for Unit Records Research 
(CURR), private treatment records dated from October 1957 to 
August 2001, a November 1987 private physician's statement, 
VA treatment records dated from January 2002 to June 2003, 
reports of VA examinations in April 2002 (psychiatric) and 
May 2002 (audiological), and private physician's statements 
dated in October 2003 and April 2004.  

This additional evidence includes copies of service medical 
records and an August 1971 private audiogram.  But this 
evidence is duplicative as it was already part of the record 
at the time of the previous final determination.  Therefore, 
it is not "new" evidence for consideration.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

While the remainder of the additional evidence may be 
considered "new," in that it was not of record at the time 
of the prior determination, for reasons explained below it 
still is not "material".  So it, too, cannot be used as 
grounds for reopening the claim.



The vast majority of this newly received evidence (service 
personnel records, a PTSD questionnaire, a January 2002 
evaluation from the Vet Center, lay statements, a June 2003 
response from CURR, an April 2002 VA psychiatric examination, 
October 2003 and April 2004 private physician's statements) 
pertains to unrelated claims - specifically, those for 
service connection or an increased rating for PTSD.  Thus, 
these records have no bearing on the claim for bilateral 
hearing loss, i.e., they are not material to this claim.

The additional private and VA treatment records likewise are 
not material because they, too, do not suggest or show the 
pre-existing bilateral hearing loss was aggravated in service 
beyond its natural progression.  In fact, the only records 
dealing with the veteran's hearing acuity are an 
uninterpreted private audiogram dated in October 1972 and the 
report of a May 2002 VA audiological examination, noting the 
veteran's complaint of tinnitus.  But this record does not 
contain any information regarding his hearing loss, including 
in particular, the etiology of it.  Bear in mind the 
existence of the hearing disability has never been in 
dispute, and additional medical evidence that merely 
continues to document the existence of this disability is 
only cumulative.  What was and remains lacking is medical 
evidence of aggravation of the pre-existing disability in or 
due to the veteran's military service.  This still is not 
suggested by the medical evidence he has submitted since the 
RO's 1972 decision.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence].  

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1972 and, therefore, are not 
new and do not serve to reopen his claim.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Furthermore, such lay statements as to 
medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
his hearing disability to service.  It is now well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Moreover, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Consequently, because the additionally received evidence is 
not supportive of either the proposition that a hearing 
disability did not exist prior to service or that the 
pre-existing hearing loss was aggravated during or due to the 
veteran's military service beyond its natural progression, 
the additional evidence cited is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001).  So the Board finds 
that the veteran's attempt to reopen his claim of entitlement 
to service connection for bilateral hearing loss 
is unsuccessful.  The recently submitted evidence not being 
both new and material, the claim of service connection for 
bilateral hearing loss is not reopened and the benefit sought 
on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform him of the evidence necessary 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  In particular, he should submit competent 
medical evidence relating his hearing loss to his military 
service, especially insofar as showing an exacerbation of it 
while on active duty.  See 38 U.S.C.A. § 5107(a) [it is the 
responsibility of the claimant to support a claim for VA 
benefits].  See, too, Hickson v. West, 11 Vet. App. 374, 378 
(1998) and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  In 
the absence of new and material evidence to reopen the claim, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.


REMAND

Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling

The veteran is requesting a higher rating for his PTSD on the 
premise that it is more severe than presently evaluated.

On a preliminary review of the record concerning this claim, 
the Board observes that the veteran was most recently 
examined by VA for compensation purposes in April 2002, so 
over three years ago.  That examination assigned a 
Global Assessment of Functioning (GAF) score of 55.  In 
statements dated in October 2003 and April 2004, Dr. S.W. 
reported that the veteran's GAF score was 35, at best, so if 
true much worse than when examined by VA.  This physician 
also indicated that she had suggested the veteran discontinue 
working and apply for Social Security Disability.  This 
evidence suggests the veteran's condition has deteriorated 
since the 2002 VA examination.  Therefore, the Board believes 
that due to the substantial passage of time since that 
examination, and evidence suggesting a worsening of the 
condition, development is in order to afford him a new 
medical examination to evaluate his psychiatric disability.  
See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
[Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination].  

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  To facilitate making this 
important determination, the claims file 
must be made available to and reviewed by 
the designated examiner.  This includes, 
especially, the report of the prior 
VA compensation examination in April 2002 
and the October 2003 and April 2004 
statements from Dr. S.W., with clinical 
findings to the contrary.  The current 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.  The examiner should also 
comment on the severity of symptoms and 
the impact of PTSD symptomatology upon 
the veteran's daily functioning.  As 
well, the examiner must assign a GAF 
score and explain what the score means.  
An opinion also is needed indicating 
whether the service-connected PTSD 
prevents the veteran from obtaining or 
maintaining substantially gainful 
employment.

2.  Then readjudicate the claim for a 
higher rating for the PTSD in light of 
the results of the VA examination and all 
other relevant evidence, including any 
other additional evidence obtained on 
remand.  If benefits are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond to it.



Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


